        Case 1:03-cv-01042-MJG Document 246 Filed 01/31/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MARYLAND
                         BALTIMORE DIVISION
SECURITIES AND EXCHANGE
COMMISSION,

              PLAINTIFF,
v.                                                   NO. 1:03-CV-1042-MJG

AGORA, INC., et al.,

              DEFENDANTS.


      DEFENDANT PIRATE INVESTOR’S UNOPPOSED MOTION TO VACATE
      PERMANENT INJUNCTION PURSUANT TO FEDERAL RULE OF CIVIL
                         PROCEDURE 60(b)(5)

       Defendant Pirate Investor LLC (currently doing business as Stansberry & Associates

Investment Research, LLC), by and through undersigned counsel, and pursuant to Federal Rule

of Civil Procedure 60(b)(5), moves this Court to vacate the Permanent Injunction entered on

October 3, 2007 in the above-captioned matter. Plaintiff Securities and Exchange Commission

does not oppose Pirate Investor’s motion.



Dated: January 31, 2020                     Respectfully submitted,

                                            /s/ Ada Fernandez Johnson
                                            Ada Fernandez Johnson,
                                            Bar No. 20566
                                            DEBEVOISE & PLIMPTON LLP
                                            801 Pennsylvania Ave., NW
                                            Washington, D.C.20004
                                            T: (202) 383-8000
                                            F: (202) 383-8118
                                            afjohnson@debevoise.com
Case 1:03-cv-01042-MJG Document 246 Filed 01/31/20 Page 2 of 2



                            Andrew J. Ceresney, pro hac vice application
                            pending
                            Sarah B. Hoefle, pro hac vice application pending
                            DEBEVOISE & PLIMPTON LLP
                            919 Third Avenue
                            New York, New York 10022
                            T: (212) 909-6000
                            F: (212) 909-6836
                            aceresney@debevoise.com
                            shoefle@debevoise.com


                            Counsel to Defendant Pirate Investor, LLC
